DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11, 14, 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated Butscher et al (U.S.Pat.t 10,852, 642 B2).
                             
    PNG
    media_image1.png
    297
    216
    media_image1.png
    Greyscale

	As to claims 1 and 18, Butscher discloses a control apparatus (10) for controlling a controlled object (16) and comprising all features of the instant claim such as: a measuring (12, 26, 30, 32; 80) configured to measure a state (for example: imaging aberration) of the controlled object (16) and a controller (14) configured to generate a manipulated variable (travel variables) corresponding to an output of the measuring device and a target value (see abstract); wherein the controller includes a compensator (M1-M4) configured to output an index corresponding to the output of the measuring device and the target value, and a converter (86; 114) configured to covert the index into the manipulated variable such that a probability at which a predetermined manipulated variable is generated is a target probability (see merit function H (see figure 2) and  col.8, lines 28-51). 
	As to claims 2-3, wherein the distribution of the target probability has a shape projecting upward in an entire area between a minimum value (X1)  and a maximum value (Xn) of the manipulated variable when the manipulated variable is plotted on an abscissa and the probability is plotted on an ordinate (see figures 3-4).
	As to claim 4, wherein the compensator determines the index (j) in accordance with a difference between the output of the measuring device and the target value (see equation 2; col.8, lines 15-20).
	As to claim 11, a stage mechanism (66) including a stage; a driver (X-Y-Z stages) configured to drive the stage mechanism; a measuring device (70) configured to measure a state of the stage.
	As to claim 14, a lithography apparatus for transferring a pattern of an original (58) onto a substrate (64).

	As claims 17-18, it is disclosed an exposure apparatus having a projection optical system (16) configured to project a pattern of the original onto a substrate. 
4.	Claims 1-4, 11, 14, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Sato (U.S.Pat.5,757,149).
                              
    PNG
    media_image2.png
    349
    617
    media_image2.png
    Greyscale
	
As to claims 1 and 18, Sato discloses a control apparatus (11-14) for controlling a controlled object (1) and comprising all features of the instant claim such as: a measuring (9; col.6, lines 5-6) configured to measure a state (for example: target position) of the controlled object (1) and a controller (14) configured to generate a manipulated variable (phase variables) corresponding to an output of the measuring device and a target value (see abstract); wherein the controller includes a compensator (PID 12) configured to output an index corresponding to the output of the measuring device and the target value (see col.6, lines 20-23), and a converter (19-20) configured to covert the index into the manipulated variable such that a probability at which a predetermined manipulated variable is generated is a target probability (see col.9, lines 45-50) and  col.6, lines 1-28). 
	As to claims 2-3, wherein the distribution of the target probability has a shape projecting upward in an entire area between a minimum value (g(x))  and a maximum value (see col.10, lines 11-38) of the manipulated variable when the manipulated variable is plotted on an abscissa and the probability is plotted on an ordinate (see figures 2-4).
	As to claim 4, wherein the compensator determines the index in accordance with a difference between the output of the measuring device and the target value (see col.9, lines 45-50).
	As to claim 11, a stage mechanism including a stage (1); a driver (X-Y-Z stages) configured to drive the stage mechanism; a measuring device (9) configured to measure a state of the stage.
	As to claim 14, a lithography apparatus for transferring a pattern of an original (32) onto a substrate (3; 31).
	As claims 17-18, it is disclosed an exposure apparatus having a projection optical system configured to project a pattern of the original onto a substrate (see figure 11). 
Allowable Subject Matter
5.	Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Claims 9-10, 12-13, 15-16, 19-20 are allowed.
7.	The following is a statement of reasons for the indication of allowable subject matter:  Claims 5-8 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a control apparatus for controlling a controlled object comprising among other features, a measuring device; a controller having a compensator and a converter and wherein the compensator has a neural network having an input layer, a hidden layer and an output layer and a parameter value of the neural network is determined by performing learning in a stage in which a conversion rule for converting the index into the manipulated variable set, as recited in the claims.
8.	Claims 9-10, 12-13, 15-16 and 19-20 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a control apparatus comprising among other features, a measuring device; a first controller; a second controller having a compensator; and along with a calculator with particular functions of these elements for measuring a state of the controlled object, as recited in the instant claims.
Prior Art Made of Record
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kurihara (US 2021/0191281 A1); De Best et al (US 10,401,743 B2) disclose control system and have been cited for technical background.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
10/5/22


/HUNG V NGUYEN/Primary Examiner, Art Unit 2882